DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23 and 26 are objected to because of the following informalities:  These claims recite exact same limitations.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 11: Ineligible.
The claim recites a series of acts for passenger transport obtained by ride sourcing. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).


In order words, the claim describes a process for allowing a passenger to select a vehicle and an entertainment to be presented during a journey. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of a generic output device in the vehicle for playing back the selected entertainment option. That is, other than reciting this generic device, nothing in the claim precludes the limitations from practically being performed by organizing human activity. These limitations fall under the fundamental economic practices of the “certain method of organizing human activity” grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The claim recites additional limitation of a play back output device for playing back the selected entertainment option. This would require any type of generic play back device to perform basic function of playing back the selected entertainment option. This device is construed at the Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic output device. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic output device cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitation does not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 21 recites a corresponding system claim equivalent of claim 11. This claim further recites a server (processor) configured to carry out the similar steps in claim 11. This claim therefore recites similar abstract idea as identified in claim 11. Furthermore, the server is recited at a high level of generality, i.e., as a generic processor performing a generic computer functions. This Step 2A2-No).

Finally, the same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitation does not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Claims 12 and 22 recite wherein the entertainment option booking and the passenger transportation booking are made in a joint booking process, and wherein the selecting of the motor vehicle selects one of the vehicles in the fleet having an output device designed for providing the entertainment option booking. These limitations are also part of the abstract idea identified in claim 11, and the additional elements are as addressed in the Steps 2A2 and B in the claim 11 and 21 analyses above. Therefore, these claims are similarly rejected under the same rationale as claim 11 and 21, supra.

Step 2A2-No). 
Finally, because the step of transmitting information from the app to a server device, was considered to be extra-solution activities in Step 2A, it is re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that mobile device is anything other than a generic processor, and Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Accordingly, a conclusion that these step is well-understood, routine and conventional activity is supported under Berkheimer option 2. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitation does not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Claims 14, 20 and 24 recite wherein the entertainment option is displayed in the motor vehicle, by one of virtual reality glasses, augmented reality glasses and mixed reality glasses. This is simply displaying information on generic devices. Each display is recited at a high level of generality with the only required function of displaying information, which is a routine function of displays. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO).



Claims 15 and 25, 27-28 recite wherein the motor vehicle includes at least one of an interface for connection of electronic data glasses and the electronic data glasses permanently connected in the motor vehicle. 
Steps 2A2 and B in the claim 11 and 21 analyses above. 

Claim 16 recite wherein motion data of the motor vehicle are included in a presentation of the entertainment option to prevent the user of the electronic data glasses from becoming nauseous.
Presenting motion data (such as speed or acceleration) on a display in a vehicle is ubiquitous. 
 This is simply displaying information on generic devices. Each display is recited at a high level of generality with the only required function of displaying information, which is a routine function of displays. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO).


These further narrow the abstract idea, and the details of offering of the bookable entertainment options, and the joint billing do not integrate the abstract idea into a practical application. The claims are similarly rejected under the same rationale as claim 11, supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 11-13, 17-19, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar et al. (USPAP 2017/0316516) (hereinafter referred to as “Shenhar”) in view of Schmidt (USPAP 2013/0023343).

Re claims 11 and 21: Shenhar teaches a method (and corresponding system) for passenger transport obtained by ride sourcing, comprising: 
registering a passenger transportation booking of a user (0020: reservation system 32); 
selecting a motor vehicle from among a fleet of vehicles belonging to a passenger transportation provider (0020: fleet 11); 
assigning the motor vehicle to the passenger transportation booking (0020: coordinating trips and riders); 
offering bookable entertainment options (0016: offering food, music or other entertainment); 
registering an entertainment option booking, selected by the user from among the bookable entertainment options, as assigned to the passenger transportation booking of the user (0022; selecting entertainment options); and 
playing back an entertainment option, corresponding to the entertainment option booking, by an output device in the motor vehicle while the user is being transported as a passenger by the motor vehicle (0016; 0022).  

Shenhar does not explicitly teach that the entertainment option is matched to at least one of length of a route, duration of the route and route characteristics, during the passenger transportation booking.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shenhar to include this feature as taught by Schmidt for the obvious reason selecting appropriate music that matches such specific characteristic, thereby enhancing the functionality of the process/system. 


Re claims 12 and 22: Shenhar teaches wherein the entertainment option booking and the passenger transportation booking are made in a joint booking process, and wherein the selecting of the motor vehicle selects one of the vehicles in the fleet having an output device designed for providing the entertainment option booking (0020).  

Re claims 13, 19, 23, 26: Shenhar teaches wherein the registering of the passenger transportation booking includes an app, installed on a mobile terminal, transmitting the passenger transportation booking to a server device of the passenger transportation provider (0023-0024; downloaded app on personal device 30).  

Re claim 17: Shenhar teaches wherein the offering of the bookable entertainment options occurs during the passenger transportation booking (0020).  

.



Claims 14-16, 20, 24-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shenhar in view of Schmidt as applied to claims above, and further in view of Kuhne (DE 102015003882A1).


Re claims 14-16, 20, 24-25 and 27-28: Shenhar does not explicitly teach wherein the entertainment option is displayed in the motor vehicle, by one of virtual reality glasses, augmented reality glasses and mixed reality glasses; wherein the motor vehicle includes at least one of an interface for connection of electronic data glasses and the electronic data glasses permanently connected in the motor vehicle; wherein motion data of the motor vehicle are included in a presentation of the entertainment option to prevent the user of the electronic data glasses from becoming nauseous.  Kuhne teaches these features (abstract, description and figures (see attached English translation)).  


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.